      Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 1 of 16 PageID #:298



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ESTATE OF JOSE ANGEL FELIPE                          )
 NIEVES, Deceased, by ANGELICA                        )
 NIEVES, Independent Administrator,                   )
                                                      )
                         Plaintiff,                   )
                                                      )   Case No.: 17-cv-00088
 v.                                                   )
                                                      )   Honorable Matthew Kennelly
 CITY OF CHICAGO, City of Chicago Police              )   Magistrate Judge Sheila Finnegan
 Officer LOWELL HOUSER,                               )
                                                      )
                         Defendants.                  )



       PLAINTIFF’S MOTION TO COMPEL DEFENDANT CITY OF CHICAGO TO
               ANSWER DISCOVERY AND PRODUCE DOCUMENTS


         Plaintiff Angelica Nieves, as Independent Administrator of the Estate of Jose Angel Felipe

Nieves, by and through attorneys, Action Injury Law Group, LLC, and Hart McLaughlin &

Eldridge, LLC, for the Motion to Compel Defendant City of Chicago to Answer Discovery and

Produce Documents, states as follows:

                                        INTRODUCTION

         Over two years ago, on January 2, 2017 at approximately 9:15 a.m., Defendant Lowell

Houser, employed by Defendant City of Chicago (“the City”) as a police officer, shot and killed

Decedent Jose Angel Felipe Nieves, who was unarmed and presented no threat to Houser or anyone

else. (Dkt. 55, ¶¶1-2, 9-12). Defendant Houser is charged with first-degree murder. On January 6,

2017, Plaintiff filed this lawsuit alleging, in part, a Section 1983 claim for unconstitutional seizure

and Monell claims based upon a pattern of unconstitutional policies and practices which, among

other things, resulted in the retention of Houser on the police force after the City knew or had

reason to know that Houser had become a danger to himself and to members of the public he was



                                                  1
    Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 2 of 16 PageID #:299



sworn to serve and protect.

       On January 29, 2019, after a two year stay of primarily Houser-related fact discovery

because of the parallel first degree murder proceeding, this Court ordered that the “City is to

respond to request for medical/mental health records by 02/19/19.” (Dkt. 65.) On the last day of

the deadline, the City vaguely identified – without a privilege log – over 1,500 pages of responsive

records that it would not produce. (Ex A, February 19, 2019 Letter.)1 The City has cloaked these

records under four nebulous labels: (i) “Personal Concerns Program Documents” (hereinafter,

“PCP Documents”); (ii) “Personnel Files”; (iii) “Fitness for Duty Evaluations” (hereinafter, “FFD

Files”); and (iv) “Medical Files.” (Ex. B, pp. 1-2.)

       Tellingly, the City does not dispute that the records are responsive and relevant. Instead, in

refusing to produce the records, the City offers a series of baseless and misguided objections under

the guise of having “proceeded out of an abundance of caution.” (Ex. B, p. 3.) In doing so, the City

frustrates discovery and selectively blinds itself to the federal question jurisdiction of this court,

this Court’s prior orders (including, but not limited to, the Agreed Protective Order (Dkt. 30)), the

wealth of caselaw mandating the production of these precise records, the City’s explicit discovery

obligations pursuant to the Federal Rules of Civil Procedure, and the undisputed facts of this case.

Instead, the City supports its obfuscation via inapplicable Illinois statutory privileges, a strained

interpretation of privacy and the speculation of a “potential psychotherapist-patient privilege” (Ex.

B, p. 2 (emphasis added).) None of the City’s excuses apply. This Court should compel the

production of the unduly withheld records immediately.

                           MEET AND CONFER CERTIFICATION

       On February 26, 2019, pursuant to Local Rule 37.2, counsel for Plaintiff and counsel for




1
 Following a conference pursuant to Local Rule 37.2, Defendant echoed its positions in the February 27,
2019 letter attached here as Exhibit B.


                                                  2
     Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 3 of 16 PageID #:300



the City of Chicago conducted a lengthy telephonic meet-and-confer in a good-faith effort to

resolve discovery disputes. Despite these efforts, the parties were unable to reach an accord.

                                            ARGUMENT

I.      The City Should Produce the “PCP Documents” and “Personnel Files” Immediately

        The City does not claim privilege with respect to the PCP Documents and Personnel Files,

but instead, offers unfounded objections misinterpreting, if not exaggerating, the scope and

consequences of two orders from nearly two years ago: (A) the May 11, 2017 stay order by this

Court (Dkt. 23); and (B) the March 1, 2017 criminal court order – attached hereto as Exhibit C –

prohibiting the release of records under the Transparency Policy of Freedom of Information Act.

Neither of these orders presently justify the City’s refusal to produce the PCP Document and

Personnel Files to Plaintiff in this civil matter.

     A. The City’s refusal to produce records based upon the purported stay of discovery is
        unfounded.

        On January 29, 2019, this Court ordered that the “City is to respond to request for

medical/mental health records by 02/19/2019.” (Dkt. 65.) The City has elected to overlook the

Court’s clear directive from weeks earlier, relying instead on a strained and self-serving

interpretation of an order entered by this Court nearly two years prior. (Compare Dkt. 65 with Dkt.

23.) However, back in May of 2017, the procedural posture of the case was starkly different given

that Defendant Houser had shot and killed Mr. Nieves only months earlier. At that time, this Court

noted that the criminal case “is at a fairly early stage” and the “shooting happened not all that long

ago in the scheme of things.” (Dkt. 26, Tr. 4:14-15, 5:9-10.) Importantly, however, this Court

cautioned the parties:

        And then the one other thing I will say – and this circles back to a point I said earlier
        – this doesn’t necessarily mean forever, it doesn’t necessarily mean that irrespective
        of how long the criminal case takes to get to resolution that the case – this case is
        going to be stayed pending that. We have all been involved in cases, both civil and
        criminal, that sometimes get delayed in an inordinate way. If that ends up happening


                                                     3
    Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 4 of 16 PageID #:301



        in the civil [sic] case, it might become true at some point that the interest that the
        plaintiff in this case has in proceeding expeditiously and not losing access to
        evidence might carry the day if the criminal case languishes, for want of a better
        word. So that’s where we are.

(Id. at Tr. 6:20-7:7.) As contemplated, the criminal case has seemingly languished and more than

two years after the death of Mr. Nieves at the hands of Defendant Houser, this Court revisited the

status of discovery and ordered the City to respond to the Plaintiff’s requests for records. The

City’s reliance upon the May 11, 2017 order is misplaced and unjustified in view of the Court’s

most recent January 29, 2019 order and renders the City and Plaintiff’s renewed discovery efforts

an exercise in futility.

    B. The City’s refusal to produce records based upon the criminal order prohibiting
       release of records under the Transparency Policy of Freedom of Information Act is
       unfounded.

        Not to be deterred, the City also relies on a misguided interpretation of a separate order

entered nearly two years ago – a criminal court order – to justify its refusal to produce responsive

records. On March 1, 2017, the criminal court ordered that “the City of Chicago and its entities

shall not release any material related to the above-captioned case under the Transparency Policy

of Freedom of Information Act…” (Ex. C.) The City fails to appreciate that this Order does not

bar the production of records in this civil matter.

        Courts have routinely rejected the type of objection the City seems to proffer. For example,

in People ex rel. Birkett v. City of Chicago, the Court criticized the City’s “assumption that

information exempt from disclosure to the general public under either the federal [Freedom of

Information] Act or state Act is privileged and thus not discoverable by a civil litigant” and found

that the “argument stands the law on its head. It transforms the exemption of the [Freedom of

Information] Act into a testimonial privilege.” 292 Ill.App.3d 745, 751 (2d Dist. 1997) aff’d 184

Ill.2d 521 (1998) (internal citations omitted) (“While confidentiality of information may be

sufficient ground for non-disclosure under the Act, under the Rules [of Civil Procedure] there is


                                                  4
      Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 5 of 16 PageID #:302



no general principle that makes information otherwise discoverable privileged because it was

given in confidence”). Indeed, as held in Doe v. Hudgins, 175 F.R.D. 511, 514 (N.D. Ill. 1997),

“FOIA exemptions are not dispositive of a discovery request. The FOIA does not create an

evidentiary privilege because the statute concerns disclosure to the public generally, not disclosure

to a specific litigant in response to discovery in litigation.” Moreover, as discussed in further detail

below in Section IIA, this Court has entered an Agreed Protective Order in this case (Dkt. 30),

which protects against the disclosure of confidential information to third-parties, including, for

example, the news media. Accordingly, the restriction on providing records under the

Transparency Policy of Freedom of Information Act need not and should not be conflated with the

obligations placed upon a litigant in this Court.

         In sum, neither this Court’s May 11, 2017 order nor the criminal court’s March 1, 2017

order prevents the City from complying with the Federal Rules of Civil Procedure and this Court’s

January 29, 2019 order to produce the responsive records. The City’s position is incongruous with

the purpose and effects of the controlling orders.

II.      The City Should Produce the “FFD Files” and “Medical Files” Immediately

         The City extends the same above objections to producing the FFD Files and Medical Files,

but also lodges an additional avalanche of various and equally inapplicable “privilege” objections.

These objections are without merit and Plaintiff must produce the FFD Files and Medical Files

immediately.

      A. The City’s refusal to produce records based upon HIPAA is unfounded.

         The City refuses to produce 912 pages of “medical files”2 in its possession pursuant to a

purported Health Insurance Portability and Accountability Act (“HIPAA”) objection. (Ex. A, p. 2;


2
  The City’s failure to provide a privilege log and any details aside from the vague label of “medical records”
is a clear violation of the Federal Rules of Civil Procedure in its own right, and is specifically addressed in
Section III of this Motion.


                                                      5
    Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 6 of 16 PageID #:303



Ex. B, p. 2.) The City, however, ignores the protections afforded by the Agreed Protective Order

previously entered in this case. (See Dkts. 27-30.) The Agreed Protective Order covers “all

materials produced or adduced in the course of discovery” and defines “Confidential Information”

to include items such as any “information prohibited from disclosure by statute,” “medical

information concerning any individual,” “personal identity information,” “personnel or

employment records of any individual,” and “all reports and documents from the Chicago Police

Department and Independent Police Review Authority investigations.” (Dkt. 30 at ¶¶1,

2(a)(1),(4),(5),(7),(8).) Moreover, the Agreed Protective Order bars the use or disclosure of the

information “for any purpose whatsoever other than in this litigation” and specifically delineates

the limited third-party disclosures. (Id. at ¶5.) Last, the Protective Order mandates the return and/or

destruction of records at the conclusion of the litigation. (Id. at ¶14.) Clearly, certain “[d]ocuments

contain confidential information that should be produced only for use in this case and not more

widely disseminated. That is the purpose of a confidentiality order.” Gomes v. Lake County, Ill.,

No. 12 C 4439, 2013 WL 2156042, at *3 (N.D. Ill. May 15, 2013).

       To the extent that the City contends HIPAA requires the written authorization of Defendant

Houser, that is simply untrue. Indeed, 45 C.F.R. §164.512(e) details “permitted disclosures.” See

also Klaine v. S. Illinois Hosp. Servs., 2014 IL App (5th) 130356, ¶29 (finding unredacted

document can be disclosed without authorization; criticizing objecting defense counsel for failure

to cite regulation to Court). Given that Defendant Houser is well aware of Plaintiff’s requests and

the City has satisfactory assurances contained within the Agreed Protective Order, there should be

no pause for concern. C.F.R. §§164.512(e)(1)(ii)-(v).

       Notwithstanding, even if the Agreed Protective Order did not suffice – it does – then the

solution is not a steadfast refusal to produce records but rather a modification or entry of an

additional protective order. At this juncture, however, it is unclear what the City believes the



                                                  6
    Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 7 of 16 PageID #:304



Agreed Protective Order lacks. See Illinois League of Advocates for the Developmentally, Disabled

v. Illinois Dep’t of Humans Servs., No. 13 C 1300, 2013 WL 3287145, at *4 (N.D. Ill. June 28,

2013) (“Defendants stress the private nature of the information contained in the medical records,

but offer no convincing reason why the confidentiality is insufficient to protect the information in

unredacted form”).3 Indeed, the City is surely familiar with seeking and obtaining an all-

encompassing protective order. See, e.g., Rangel v. City of Chicago, No. 10 C 2750, 2010 WL

3699991, at *1 (N.D. Ill. Sept. 13, 2010) (City’s request for entry of protective order to protect

complaint register entries, personnel records and medical records).

    B. The City’s refusal to produce records based upon the “Physician-Patient” Privilege
       is unfounded.

        The City also fails to appreciate this Court’s original jurisdiction and the effect it has on

privilege claims. The City admits that the jurisdiction of this Court is invoked pursuant to the Civil

Rights Act, 42 U.S.C. § 1983 and 28 U.S.C. §§ 1331 and 1343(a). (Dkt. 57, ¶3). Notably, “[f]ederal

common law governs the applicability of privilege in cases based upon a federal cause of action

when the complaint also alleges a pendent state law claim.” Gomes, 2013 WL 2156042, at *1.

“[B]ecause this case presents, among other things, a Section 1983 claim based on federal law, the

question of privilege is governed by federal common law.” Scott v. Edinburg, 101 F. Supp. 2d

1017, 1019 n.2 (N.D. Ill. 2000); see also Scott v. Lewis, 139 F.R.D. 353, 356 (N.D. Ill. 1991)

(“because this is a federal question case – brought under 42 U.S.C. § 1983 – the common law as

applied by the federal court will determine the validity of the privilege” and “[t]he Illinois statutory

provisions, consequently, are of no moment to this determination”); In re Pebsworth, 705 F.2d

261, 262 (7th Cir. 1983) (“state-created principles of privilege do not control”).

        The City should not and cannot rely upon a “physician-patient” privilege as it does not

3
 If necessary, Plaintiff has no objection to the entry of an additional order that mirrors the “Example of a
HIPAA Protective Order” included on the Northern District of Illinois website:
https://www.ilnd.uscourts.gov/PrintContent.aspx?cmpid=734. The example is attached as Exhibit D.


                                                     7
    Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 8 of 16 PageID #:305



exist in this Court. As clearly held in Gomes, “[f]ederal common law does not recognize a privilege

between patients” and “because there is no doctor-patient privilege to protect the third-party

inmates’ medical information, there is no impediment to production of the inmates’ medical

records in this case.” 2013 WL 2150642, at *1. Simply put:

        [F]ederal common law does not recognize a doctor-patient privilege, and
        individual’s medical records are not protected from disclosure . . . Therefore, while
        a party or non-party may wish to keep this information confidential and private, it
        is not privileged information.”

Id. at *2. In sum, there is no physician-patient privilege. See, e.g., Whalen v. Roe, 429 U.S. 589,

602 n.28 (1977) (“The physician-patient evidentiary privilege is unknown to the common law”);

United States v. Bek, 493 F.3d 790, 802 (7th Cir. 2007) (“[W]e can find no circuit authority in

support of a physician-patient privilege, even after Jaffee”); Nat’l Abortion Fed’n v. Ashcroft, No.

04 C 55, 2004 WL 292079, at *4 n.2 (N.D. Ill. Feb. 6, 2004) (“Neither the Supreme Court nor the

Seventh Circuit has recognized a federal physician-patient privilege”); Ligas, 2007 WL 2136940,

at *7 (“physician-patient privilege is a creature of Illinois law, it does not have applicability in this

case, which is a federal question case”).

    C. The City’s refusal to produce records based upon the Illinois Mental Health and
       Developmental Disabilities Confidentiality Act is unfounded.

        Much like the physician-patient privilege pursuant to 735 ILCS 5/8-802, the Illinois Mental

Health and Developmental Disabilities Confidentiality Act (“IMHDDCA”) pursuant to 740 ILCS

110/1 has no place in federal common law. As held in Gomes,

        The Court recognizes that the Illinois Mental Health and Development Disabilities
        Confidentiality Act, 740 ILCS 110/1, et seq., protects both the confidentiality of
        patient communications with a mental health professional and any records relating
        to those communications. But the scope of the psychotherapist-patient privilege
        recognized by the United States Supreme Court in Jaffee is narrower, and Illinois
        law does not prescribe the scope of the federal common law privilege applicable
        in federal question cases.

2013 WL 2150652, at *2, n.1 (emphasis added). Indeed, this Court has previously found:



                                                   8
    Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 9 of 16 PageID #:306



       The parties erroneously address this issue under the Illinois Medical Health and
       Developmental Disabilities and Confidentiality Act, 740 ILCS 110/1, et seq. The
       Illinois Act does not apply here. Because this is a non-diversity Title VII case, the
       federal common law applies.

Kiermeier v. Woodfield Nissan, Inc., No. 98 C 3260, 1999 WL 759485, at *1 (N.D. Ill. Sept. 7,

1999). Said another way, “[b]ecause the instant case is a federal question case, and not one of

diversity, the federal common law of privilege applies” and “[c]onsequently, [party’s] reliance on

the Illinois Mental Health and Developmental Disabilities Confidentiality Act is to no avail.” Vann

v. Lone Star Steakhouse & Saloon of Springfield, Inc., 967 F. Supp. 346, 349 (C.D. Ill. 1997); see

also Awalt v. Marketti, 287 F.R.D. 409, 414 n. 3 (N.D. Ill. 2012) (“resolution of the privilege issues

are governed by the federal common law of privileges and not by the Illinois psychotherapist-

patient privilege which is codified in the [IMHDDCA]”).

   D. The City’s refusal to produce records based upon the “Potential” Pyschotherapist-
      Patient Privilege is unfounded.

       The City resorts to an improper and exaggerated interpretation of the “potential”

psychotherapist patient privilege as set forth in Jaffee v. Redmond, 518 U.S. 1 (1996), while failing

to recognize the nuance of that matter and the materially distinguishable facts of this case.

       First, the City must produce the FFD Files because they do not arise out of a

psychotherapist-patient relationship but rather from an employment evaluation to ensure

Defendant Houser’s fitness for duty. “The authority to order fitness exams is justified by the

unique, almost paramilitary nature of the police departments and the critical importance of police

officers to public health and safety.” Sangirardi v. Vill. of Stickney, 342 Ill.App.3d 1, 14 (1st Dist.

2003). As held in Barmore v. City of Rockford,

       [T]he court finds the fitness evaluation to be categorically different from a
       psychological evaluation for purposes of medical diagnosis and treatment. In the
       latter, an officer is a patient desiring to get well. In the former, he is an employee
       hoping to keep his job. Clearly, the information obtained from each respective
       evaluation will be different and will be used for different purposes.
                *               *               *               *              *


                                                  9
   Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 10 of 16 PageID #:307



       [T]he court finds that the fitness evaluations in this case are different from
       psychological evaluations for the purpose of diagnosis and treatment as
       contemplated by the Supreme Court when it recognized the psychotherapist-patient
       privilege. To extend the privilege to this type of situation would be to run afoul of
       the well-established rule that the public is entitled to ‘every man’s evidence’ and
       that departures from that general rule disfavoring testimonial privileges must be
       ‘distinctly exceptional.’

No. 09 C 50236, 2012 WL 1660651, at *3-4 (N.D. Ill. May 11, 2012). This was not a therapeutic

relationship, but rather an evaluation and assessment of Defendant Houser to ensure fitness for

employment. See, e.g., Goral v. Illinois State Bd. of Educ., 2013 IL App (1st) 130752, ¶24 (finding

no privilege because the psychotherapist was “retained, not by [employee], but by [employer]

specifically for the purpose of evaluating [employee’s] mental health as it related to his fitness for

continued employment”); Smith v. City of Plano, No. 01 C 7111, 2002 WL 1483902, at *2 (N.D.

Ill. July 9, 2002) (officer “knew that he was being sent to the examiner to determine if he was fit

to continue working as a police officer and that he should expect no privacy in the information he

related to [the doctor]. This alters . . . [the] relationship with the doctor”); Scott, 101 F. Supp. 2d

at 1020 (“expectation of confidentiality absent in case” where interviews and results would be

shared with the police chief). In Jaffee, the police officer voluntarily sought evaluation and

treatment; that is not the case here, where the City has admitted that the FFD records relate to

instances “when Mr. Houser was referred for a fitness for duty assessment.” (Ex. B, p. 2). Indeed,

“as a police officer, [he] has no reasonable expectation that the results of his fitness exam would

be kept confidential from [his employer] because fitness exams are part and parcel of the process

officers must undergo in order to be hired and retained.” Sangirardi, 342 Ill.App.3d at 16.

       Second, the City must produce the Medical Files, because Defendant Houser either did not

make these communications with the expectation of confidentiality and/or subsequently waived

any type of privileged information by providing them to the City. “Communications that are not

made with the expectation of confidentiality are not privileged.” Ligas v. Maram, No. 05 C 4331,



                                                  10
   Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 11 of 16 PageID #:308



2007 WL 4225459, at *6 (N.D. Ill. Nov. 27, 2007). Furthermore, “[a] person who discloses

privileged information to a third-party waives the privilege in the absence of an agreement to keep

the information confidential.” Awalt, 287 F.R.D. at 420 (N.D. Ill. 2012); see also Flowers v.

Owens, 274 F.R.D. 218, 223 (N.D. Ill. 2011) (the psychotherapist-patient privilege “may be

waived”); Scott, 101 F. Supp. 2d at 1020 (“disclosures to third parties waived any privilege” and

“the documents are not privileged from production”).

       And even if there is an intact psychotherapist-patient privilege, then as held in Gomes, the

Court “narrowly construes the psychotherapist-patient privilege to apply only to communications

between a therapist and her patient . . . “ 2013 WL 2150642, at *2 (emphasis in original); see also

Ligas, 2007 WL 4225459, at *6 (psychotherapist-patient privilege “applies only to confidential

communications”). Importantly, “the privilege should not apply to documents that identify the

person receiving mental health treatment, the person providing treatment, and the reason the person

is receiving treatment as reflected in medical records other than in the therapist’s notes.” Gomes,

2013 WL 2150642, at *2 (also calling for disclosure of type of medication prescribed to a patient

undergoing mental health treatment); see also Santelli v. Electro-Motive, 188 F.R.D. 306, 310

(N.D. Ill. 1999) (the psychotherapist-patient privilege “does not prevent disclosure of the dates of

[patient’s] treatment or to the identity of [patient’s] psychotherapists”), Kiermeier, 1999 WL

759485, at *1 (same); Hucko v. City of Oak Forest, 185 F.R.D. 526, 531 (N.D. Ill. 1999) (“the fact

of plaintiff’s consultations with psychotherapists either before or after his arrest, and the dates of

those consultations is not privileged”). As aptly noted by the court in Gomes, “there is a difference

between confidential and/or private information and privileged information.” 2013 WL 2150642,

at *2. The court’s reasoning in Scott v. Edinburg, explains the discoverability of this type of

information:

       The psychological evaluation itself contains information revealed by Mr.
       Edinburg concerning his military and employment history prior to joining the


                                                 11
   Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 12 of 16 PageID #:309



       Village of Glenwood police force, and other background information that
       reasonably may lead to admissible evidence. In addition, the report also relates
       information (obtained from records, Mr. Edinburg, and other employees of the
       police department) concerning Mr. Edinburg’s performance during his
       training program with the Glenwood Police Department, including events that
       occurred within a few months of the incident in question. The report contains
       information related by Mr. Edinburg concerning the circumstances surrounding the
       shooting itself, as well as references to statements by his superiors in the police
       department about that event. And, there are the results of the psychological testing
       itself, as well as the psychologist’s evaluation of those results. All of this
       information may lead to the discovery of admissible evidence concerning what
       happened in connection with the shooting, and why.

101 F. Supp. 2d at 1021-22.

   E. The City’s refusal to produce records based upon the “Right to Privacy” is
      unfounded.

       The City’s reference to the “right of privacy under the Illinois Constitution, Article I § 6”

is hollow. (Ex. B, p. 2). As a matter of background, the “right to privacy, [] was added to article

I, section 6, in response to a concern that the government might use newly available technology to

develop ‘a general information bank’ that would collect and monitor personal information.” People

v. Caballes, 221 Ill.2d 282, 318 (2006). In discussing the addition, “[t]he chairman offered the

example of devices that could ‘penetrate and can view what’s going on’ inside a person’s home,

revealing ‘bedtime intimacies and private conversations,’ as the kind of unreasonable invasion of

privacy could be prohibited. Id.at 319. Here, however, Defendant Houser is a civil litigant and “[i]t

is beyond dispute that civil litigants have a drastically reduced expectation of privacy.” Kaull v.

Kaull, 2014 IL App (2d) ¶51. Moreover, it is well settled that:

       Constitutional principles should be addressed only when a case cannot be resolved
       in any other way. Both the Illinois Supreme Court and the United States Supreme
       Court have made it clear that the rules of discovery contemplate disclosure of
       information that would otherwise be protected from disclosure.
              *               *              *             *             *
       The requirements of relevance and reasonableness together with judicial oversight
       provided by the rules of discovery appear to more than satisfy any fourth
       amendment or Illinois privacy concerns.




                                                 12
   Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 13 of 16 PageID #:310



Id. at ¶¶44-45. Defendant Houser did not have a reasonable expectation of privacy for the records

that are tellingly in possession of the City. See Doe v. Bd. of Trustees of Univ. of Illinois, 429 F.

Supp. 2d 930, 945 (N.D. Ill. 2006) (dismissing claim for violation of constitutional right to privacy

given that individual “had to know that his information would be disclosed to others”).

Furthermore, given the severity of the underlying incident and the importance of the issues in this

case, any purported invasion of privacy is more than reasonable. See People v. Cornelius, 213

Ill.2d 178, 193 (2004) (“it is well settled that the right to privacy is not absolute. Only unreasonable

invasions of privacy are constitutionally forbidden”) (emphasis in original).

    F. The City’s refusal to produce records based upon the question of whether Defendant
       Houser put his mental health at issue is unfounded.

        Even if this Court applies Illinois statutory privileges, then adopts the City’s overbroad

definition of the psychotherapist-patient privilege, and then rejects the fact that Defendant Houser

did not have reasonable expectation that the communications were privileged and/or not waived

despite being shared with his employer, the City would still need to produce the records because

Defendant Houser’s mental health is squarely at issue in this case. Take for example, Munive v.

Town of Cicero, No. 12 C 5481, 2016 WL 8673072, at *3 (N.D. Ill. Oct. 14, 2016), report and

recommendation adopted sub nom, Colon v. Town of Cicero, No. 12 C 581, 2017 WL 164377

(N.D. Ill. Jan. 17, 2017). In that case, a Cicero police officer, Don Garrity, shot and killed a single

male adult, Cesar Munive. The Court granted the Munive’s estate’s motion to compel records that

“may shed light on Garrity’s mental state at the time of his hiring and the shooting” including: “(1)

mental health records that pre-dated Cicero’s hiring of Garrity; (2) mental health records from the

period after Cicero hired Garrity; and (3) records related to Garrity’s requests for non-active and

disability status.” Id.




                                                  13
   Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 14 of 16 PageID #:311



III.   The City’s refusal to produce a privilege log violates the Federal Rules of Civil
       Procedure.

       Even if the Court found a privilege, the City’s inexplicable refusal to provide a privilege

log violates the Federal Rules of Civil Procedure. As already detailed above in Section IID, even

assuming a psychotherapist-patient privilege applies, then the only records potentially barred from

disclosure are communications. Even then, however, this privilege does not extinguish the City’s

obligation to provide a privilege log.

       Rule 26(b)(A)(5) mandates that when a party “withholds information otherwise

discoverable by claiming that the information is privileged,” then the party must expressly make

the claim and describe the communications to enable other parties to assess the claim. The City

cannot have it both ways. Either the communications are not privileged by virtue of the City’s

possession of the records or the records are privileged, thereby requiring the City to comply with

Rule 26(b)(A)(5). Forcing Plaintiff to blindly trust the City’s conclusory privilege assertions is

prejudicial, impractical and contrary to the rules of discovery. See, e.g., Sommerfield v. City of

Chicago, 252 F.R.D. 407, 418 (N.D. Ill. 2018) (ordering City to produce a log because Rule

26(b)(5) “demands that a claim of privilege be supported by an appropriate log”); Kramer v. Am.

Bank & Tr. Co., N.A., No. 11 C 8785, 2015 WL 13735745, at *2 (N.D. Ill. Aug. 17, 2015) (the

production of a privilege log “is a requirement of long standing” and the “insouciant attitude

towards the privilege log requirement can have catastrophic repercussions”); Babych v. Psychiatric

Sols., Inc., 271 F.R.D. 603, 608 (N.D. Ill. 2010) (“failure to serve an adequate privilege log may

result in a waiver of any protection from discovery”); Allendale Mut. Ins. Co. v. Bull Data Sys.,

Inc., 145 F.R.D. 84, 86 (N.D. Ill. 1992) (“A claim of privilege cannot be a blanket claim, but must

be made and established on a document-by-document basis”); Motorola Sols., Inc. v. Hytera

Commc’ns Corp. No. 17 C 1973, 2018 WL 1281393, at *2 (N.D. Ill. Jan. 10, 2018) (“Inadequate

privilege logs are a significant and all-too-frequent problem in federal litigation”).


                                                 14
      Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 15 of 16 PageID #:312



    IV.   The City’s blanket “Investigation Continues” excuse is improper.

          For nearly every single discovery response, the City has uniformly, and improperly,

concluded with the statement: “investigation continues.” Indeed, in its three-page February 19,

2019 letter, the City reiterates that its investigation continues three different times. (Ex. A, pp 1,

3). Plaintiff requests that this Court mandate that the City complete its “investigation” for records

and affirm that it fully complied with discovery.4 The shooting and killing of Decedent Nieves

occurred 792 days ago. The propriety of couching responses, or more fittingly non-responses,

with “investigation continues” is no more. See, e.g., Happel v. Wal-Mart Stores, Inc., No. 02 C

7771, 2006 WL 642562, at *11 (N.D. Ill. Mar. 8, 2006) (finding that “answer is inconclusive and

non-responsive to the extent that it was submitted a number of years ago and mentions an ongoing

investigation”); Ford v. Exide Corp., No. 04 C 4293, 2005 WL 2008985, at *2 (N.D. Ill. Aug. 15,

2005) (“fact that Ford has not been forthright and diligent in his efforts to respond to Exide’s

discovery requests is will illustrated by the fact that Ford stated in its supplemental response that

he is still ‘currently gathering . . . information’ despite the fact that he was provided with the

discovery request over six months ago”); Taylor v. Taylor, No. 94 C 7483, 1996 WL 109752, at

*5 (N.D. Ill. Mar. 8, 1996) (“disingenuous answers [are] ‘investigation continues’”).

          WHEREFORE, for the above stated reasons, Plaintiff moves this Court for entry of an

order compelling Defendant City of Chicago to produce the PCP Documents, Personnel Files, FFD

Files, Medical Files, a privilege log in compliance with Federal Rule of Civil Procedure 26, and to

affirm the completeness of the answers and production without the improper caveat of

“investigation continues.”




4
   Despite Plaintiff seeking documents and communications in the discovery and explicitly defining
“document” to include writings by “electronic or electrical means” and “emails,” the City has admitted that
it never performed a search of ESI aside from having “searched for hard copies of documents and
information in electronic databases.” (Ex. B, p. 4).


                                                    15
  Case: 1:17-cv-00088 Document #: 72 Filed: 03/05/19 Page 16 of 16 PageID #:313



Dated: March 5, 2019                        Respectfully Submitted,

                                            /s/    John (Jack) B. Prior
                                            One of the Attorneys for Plaintiff


Andrew M. Stroth
Carlton Odim
Amanda Yarusso
ACTION INJURY LAW GROUP, LLC
191 N. Wacker Dr., Suite 2300
Chicago, IL 60606
Tel: (312) 771-2444
astroth@actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
amanda@actioninjurylawgroup.com

Steven A. Hart
Robert J. McLaughlin
Brian Eldridge
Carter Grant
John (Jack) B. Prior
HART MCLAUGHLIN & ELDRIDGE, LLC
22. W. Washington St., Suite 1600
Chicago, Illinois 60602
Tel: (312) 955-0545
shart@hmelegal.com
rmclaughlin@hmelegal.com
beldridge@hmelegal.com
cgrant@hmelegal.com
jprior@hmelegal.com




                                       16
